Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Amendment filed on 04/29/2022 to Application #17/151,391 filed on 01/18/2021 in which Claims 23-32 are pending.

Status of Claims
Claims 23-32 are pending, of which Claims 23-32 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 04/29/2022
Applicant’s most recent claim set of 04/29/2022 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Michael Doerr on May 17, 2022.
 
The application has been amended as follows:

In the Claims:

Claim 28: (Currently Amended)
Regarding Claim 28, in Claim 28 Line(s) 1-2, replace the section:
“A system comprising:
a client module configured to:”
with the following:
“A system comprising:
a computer processor;
a client module executing on the computer processor and configured to:”

Regarding Claim 28, in Claim 28 Line(s) 9-10, replace the phrase:
“transmit the user public key and the user escrow key to an encrypted
content management module over a network,”
with the following:
“transmit the user public key and the user escrow key to an encrypted content management module executing on a processor, over a network,”


Claim Interpretation
The interpretation of portions of Claim 28 under 112(f) described in the previous office action of 04/01/2022 are hereby removed, due to applicant’s agreed upon amendments to Claim 28.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 23-32 are considered allowable.

The instant invention is directed to encrypted content management, including cryptographic key management of keys specifically utilized in protecting encrypted content storage.

The closest prior art, as recited, Lee et al. US Patent Application Publication #2005/0091491 and Higashiura et al. US Patent #7,469,263, are also generally directed to various aspects of encrypted content management utilizing encryption keys.  However, Lee et al. or Higashiura et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 23, 28.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 23, 28:
Although the combination of Lee et al. and Higashiura et al. teaches encrypted content management, including cryptographic key management of keys specifically utilized in protecting encrypted content storage, Lee et al. or Higashiura et al. fails to teach a client application encrypting a group private key with a group symmetric encryption key, generating a first shared-secret key based on the user public key and the group private key using a diffie-hellman exchange algorithm, encrypting the group symmetric encryption key using the first shared-secret key to generate a group escrow key, sending the group public key, the encrypted group private key, and the escrow key to an encrypted content management application, which then stores the group public key, the encrypted group private key, and the escrow key in an encrypted content management storage, the client application then encrypting plaintext data into ciphertext data using a content symmetric key, storing the resulting ciphertext data in data storage, generating an ephemeral pair of keys including an ephemeral public key and an ephemeral private key, receiving the group public key from the encrypted content management application, generating a second shared-secret key based on the ephemeral private key and the group public key using a diffie-hellman exchange algorithm, encrypting the content symmetric key using the second shared-secret key, and sending the encrypted content symmetric key and the ephemeral public key to the encrypted content management application, which then stores the encrypted content symmetric key and the ephemeral public key in the encrypted content management storage.
When combined with the additional limitations found in Claim 23, 28.

Therefore Claims 23-32 of the instant application are considered allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsu - US_20090136041: Tsu et al teaches a secure information storage system and method.
Avery et al - US_20150220754: Avery et al. teaches document security in enterprise content management systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498